Per Curiam.
Respondent was admitted to practice by the Appellate Division, First Department, in 1985. She maintains an office for the practice of law in the Town of Rosendale, Ulster County.
Petitioner charges respondent with the following professional misconduct in violation of the Code of Professional Responsibility DR 1-102 (a) (5) and (7) (22 NYCRR 1200.3 [a] [5], [7]) and DR 9-102 (a), (c) and (d) (22 NYCRR 1200.46 [a], [c], [d]). She issued checks against insufficient funds from her attorney escrow account and allowed the balance in her escrow account to fall below the amount that she was required to maintain on behalf of her clients by making disbursements from her escrow account on behalf of clients and third parties in excess of the amounts she held on deposit for them, by making disbursements from her escrow account which cleared the account before corresponding deposits were credited, and by issuing a check from the account for office expenses. She also commingled personal funds with funds of her clients in her escrow account and failed to maintain accurate records of her escrow account. There is no allegation that respondent’s misconduct was motivated by venal intent or personal gain.
Having granted a motion by petitioner for an order declaring that no factual issues are raised by the petition and respondent’s *1111answer thereto and having considered respondent’s submission in mitigation, we find respondent guilty of the professional misconduct as charged and specified in the petition. We further conclude that respondent should be suspended from practice for a period of one year, effective immediately and until further order of this Court, but we stay the suspension upon condition that respondent submit to petitioner quarterly reports by a certified public accountant confirming that she is maintaining her escrow account and preserving client funds in accordance with the applicable provisions of the Code of Professional Responsibility (see 22 NYCRR part 1200). Respondent shall submit the required reports until such time as the suspension is terminated or until further order of this Court. Petitioner shall report any failure to meet the above condition to this Court. Respondent may apply for termination of the suspension after expiration of the one-year period. Any such application shall be served on petitioner which may be heard thereon (see e.g. Matter of Reul, 13 AD3d 800 [2004]; Matter of Sossner, 10 AD3d 463 [2004]).
Spain, J.P., Rose, Lahtinen and Malone Jr., JJ., concur. Ordered that respondent is found guilty of the professional misconduct charged in the petition of charges; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of the Court; and it is further ordered that the suspension is stayed upon the terms and conditions set forth in this decision.